

95 HR 232 IH: Public Service Transparency Act
U.S. House of Representatives
2021-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 232IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2021Mr. Ruiz introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Ethics in Government Act of 1978 to require the President, Vice President, and Cabinet-level officers to release their tax returns, and for other purposes.1.Short titleThis Act may be cited as the Public Service Transparency Act.2.Disclosure of tax returns by candidates for President and Vice President or nominee for Cabinet-level positions(a)In generalSection 102 of the Ethics in Government Act of 1978 (Public Law 95–521; 5 U.S.C. App. 102) is amended by adding at the end the following:(j)(1)Any report filed pursuant to section 101(c) by an individual who is a candidate for the office of President or Vice President shall include the individuals return of Federal income tax for the taxable year ending in or with the applicable calendar year covered by such report and such returns for the previous two taxable years.(2)Any report filed pursuant to section 101(b) by an individual who is a nominee for a Cabinet-level position shall include the individuals return of Federal income tax for the taxable year ending in or with the applicable calendar year covered by such report and such returns for the previous two taxable years.(3)Any report filed pursuant to section 101(d) and (e) by the President, Vice President, or any individual occupying a Cabinet-level position shall include the President's, Vice President's, or individual's (as the case may be) return of Federal income tax for the taxable year ending in or with the applicable calendar year covered by such report.(4)If any person covered by paragraph (1), (2), or (3) files the return for such taxable year with the Internal Revenue Service after the due date for such report, such return shall be submitted (in the same manner as such a report) not later than 30 days after such return was so filed.(5)In this subsection, the term Cabinet-level position means—(A)the head of any Executive department (as that term is defined in section 101 of title 5, United States Code); and(B)any other position designated by the President as a position within the Cabinet..(b)ApplicationThe amendments made by subsection (a) shall apply to any individual who becomes a candidate for the office, or assumes the office, of President or Vice President, or becomes a nominee for, or assumes, a Cabinet-level position (as that term is defined in section 102(j)(5) of the Ethics in Government Act of 1978 (Public Law 95–521; 5 U.S.C. App. 102(j)(5)), as added by subsection (a)), after the date of enactment of this Act.3.Disclosure permitted(a)In generalSection 6103(i) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(9)Disclosure of tax returns under the Ethics in Government Act of 1978The Director of the Office of Government Ethics may disclose returns described in section 102(j) of the Ethics in Government Act of 1978 (Public Law 95–521; 5 U.S.C. App. 102(j)) to the extent such returns are required to be made available pursuant to such section..(b)ApplicationThe amendment made by subsection (a) shall apply to disclosures made after the date of the enactment of this Act.